Case:17-15526-CDP Doc#:142-1 Filed:02/24/20               Entered:02/24/20 16:41:00 Page1 of 2

                                          EXHIBIT A
                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF COLORADO
 In re:                             )
                                    ) Case No. 17-15526-CDP
 ROBERT JOSEPH BOWERS,              )
 SSN: XXX-XX-5265                   )
                                    ) Chapter 7
            Debtor.                 )
                                    )

  VERIFIED STATEMENT IN SUPPORT OF APPLICATION FOR AUTHORITY TO: (I)
  EMPLOY LONE PINE APPRAISALS, INC., AS APPRAISER AND EXPERT WITNESS;
          AND (II) PAY FLAT FEE UPON COMPLETION OF APPRAISAL


        I, Wayne T. Grizzell, hereby state under penalty of perjury, the following:

        1.     I have been an active real estate appraiser in the Colorado for approximately 16
 years. I am licensed by the State of Colorado as a Certified General Appraiser, License
 #CG40042301. I am a principal of and employed by Lone Pine Appraisals, Inc. (“Lone Pine”).
 Lone Pine’s address is P.O. Box 5968, Woodland Park, Colorado 80866.

         2.     I understand that Daniel A. Hepner, as chapter 7 trustee (“Trustee”) for the
 bankruptcy estate of Robert J. Bowers (“Debtor”) in involved in litigation regarding the real
 property and improvements located at 1439 County Road 111, Florissant, Colorado (the
 “Florissant Property”).

         3.     Lone Pine will charge a flat fee of $1,950.00 to appraise and value the Florissant
 Property as of March 18, 2013, and prepare a written report. The flat fee will be paid upon
 completion of the appraisal and expert report. Lone Pine will charge $150 - $200 per hour for any
 additional expert work. In addition, Lone Pine charges $100/hour for travel time. I understand
 that Lone Pine will not be paid for any additional expert work from the assets of the estate absent
 approval by this Court.

        4.      To the best of my knowledge, Lone Pine is a disinterested person under 11 U.S.C.
 §§ 101 and 327 and does not hold or represent an interest adverse to the Trustee, Debtor or the
 bankruptcy estate in matters upon which it is to be engaged.

         5.      To the best of my knowledge, Lone Pine does not have any connection with the
 above-named Debtor, Debtor’s creditors, any other party-in-interest, or their respective attorneys
 and accountants, the United States Trustee or any person employed in the office of the United
 States Trustee.

         6.     To the best of my knowledge, Lone Pine is not a creditor, equity security holder or
 insider of the Debtor and Lone Pine does not have an interest adverse to the interest of the




                                                                                                        Ex. A
                                                                                                       1 of 2
Case:17-15526-CDP Doc#:142-1 Filed:02/24/20               Entered:02/24/20 16:41:00 Page2 of 2




 bankruptcy estate or of any class of creditors or equity security holders by reason of any direct or
 indirect relationship to, connection with, or interest in the Debtor, or for any other reason.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my
 knowledge, information and belief.



 Executed on February 24, 2020.                                                 _____
                                                      Wayne T. Grizzell




                                                  2

                                                                                                         Ex. A
                                                                                                        2 of 2
